United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3358
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Heather Lynn Tolliver

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa, Waterloo
                                  ____________

                           Submitted: February 8, 2016
                            Filed: February 11, 2016
                                 [Unpublished]
                                 ____________

Before WOLLMAN, ARNOLD, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.

      While Heather Tolliver was serving a period of supervised release on a federal
criminal sentence, her probation officer petitioned the district court1 to revoke

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
supervised release based on several alleged violations of her release conditions. At
a supervised-release revocation hearing, Ms. Tolliver admitted to some of the
violations and denied others. After hearing the evidence, the district court found by
a preponderance of the evidence that Ms. Tolliver had committed the contested
violations. The court revoked supervised release, and sentenced her to 8 months in
prison and two years of additional supervised release. On appeal, Ms. Tolliver argues
that the court clearly erred in finding that she committed the contested violations.

        Upon careful review, we find no basis to disturb the district court’s findings.
First, urinalysis test results support the finding that Ms. Tolliver failed to comply with
substance-abuse testing by providing a “substituted” sample. See United States v.
Black Bear, 542 F.3d 249, 252 (8th Cir. 2008) (discussing clear error review).
Second, sweat-patch test results support the finding that Ms. Tolliver illegally used
controlled substances and failed to truthfully answer her probation officer’s inquiries
about the drug use. Notably, sweat-patch testing is a generally reliable method of
determining drug use, see United States v. Meyer, 483 F.3d 865, 869-70 (8th Cir.
2007), and the results of a hair-follicle test, without more evidence as to the method
and sample used, did not discredit the sweat-patch test results, especially where the
district court found credible the hearing testimony establishing that the sweat patches
were not contaminated, see United States v. Carothers, 337 F.3d 1017, 1019 (8th Cir.
2003) (credibility determinations are virtually unreviewable on appeal).

      The judgment is affirmed, and we grant counsel leave to withdraw.
                     ______________________________




                                           -2-